Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Response to Amendment
As a result of the amendments to the claim, the 112(b) rejection over Claims 1-15 have been withdrawn. 
All rejection not repeated in this Office Action have been withdrawn. 
Claims 1-10, and 12-15 are currently pending in this Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites the layer of edible foam being “shelf-stable” which is already recited in line 3 of Claim 1. Therefore, Claim 8 fails to further limit the subject matter of the claim upon which it depends on.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (The cocktail’s hottest garnishing trend is easier to achieve than you might believe, DRiNK) in view of Jaworska (Science Your Way to a Texturally Complex Cocktail, Punchdrink) and Purdue University (Food Preservation Methods, hereon referred to a “Purdue”), and evidenced by Logsdon (How to Make a Soy Lecithin Foam), and Rainydayfoods (Lecithin (liquid) -B057- 41 lb. bucket.)
Regarding Claims 1, 8 and 14, Ding discloses a method of assembling a beverage comprising: pouring a lower layer of liquids miscible with water into a container (“a mix of gin, Cocchi Rosa, matcha, lemon, yuzu and Chinese white peach puree…” see image on page 4); expelling a layer of edible foam on top of the lower layer of liquid (egg white foam, page 3 last paragraph, and page 4 second paragraph); placing an edible wafer comprising a printed image on top of the intermediary layer of foam (rice paper, page 4); wherein the intermediary layer of foam forms a boundary between the lower layer of liquid and the edible wafer comprising the printed image (see image on page 4). In this case, the rice paper is construed as a “wafer” because of its shape (see https://www.dictionary.com/browse/wafer which defines wafer as “any small, think disk, as a washer or piece of insulation”). 
Ding is silent to specifically reciting that the edible foam is a shelf-stable, emulsifiable mixture, and wherein the boundary is formed “for at least one hour” and in room temperature. It is noted that the term “emulsifiable” is construed to indicate a substance that is capable of being emulsified which broadly reads on any substances. Jaworska is relied on to teach alternative foaming agents for producing edible foam layers in lieu of egg whites to achieve different textural complexity in drinks (see page 1, second paragraph “It’s no surprise, of course…”) . One example includes using Soy lecithin which acts as an emulsifier (therefore being “emulsifiable”) which produces a “silken texture” due to the hydrophobic properties of the lecithin (Page 1, subheading “Soy Lecithin”). 
Therefore, since both Ding and Jaworska are directed to cocktail beverages having an edible foam layer, it would have been obvious to one of ordinary skill in the art to use an edible foaming layer comprising soy lecithin to produce a silken texture. Logsdon is provided as evidentiary reference to show that a foam layer made using soy lecithin is capable of maintaining the layer for 30 minutes and up to a few hours (“Once it is mixed it can stay in this state for several hours before being foamed”, Page 2, first paragraph, also reads on “at least two hours” as required by claim 14). Rainydayfoods is also provided as evidentiary reference to show that soy lecithin is a shelf-stable food product (“product may store 5-10 years”, see bottom of page 3). 
As to the limitation of the edible foam being “shelf-stable” as defined by applicant (having a water activity level of 0.60-0.85, a pH range of 4.6-5.2, and a Brix of 50-65), since Soy Lecithin is a shelf-stable food product (as evidenced by Rainydayfoods), and applicant also uses soy lecithin as a foaming agent (Page 4, last paragraph of Applicant’s specification), there is a reasonable expectation that foam made from the emulsification of soy lecithin and water would also result in a shelf-stable product because the prior art already teaches that soy lecithin is shelf-stable.  Also, Purdue is further relied on to teach known methods of achieving a shelf-stable product. Purdue recognizes that federal and state food regulation requires unrefrigerated food to have a water activity equal to or below 0.85, a pH of 4.6 or lower which can be achieved by adjusting sugar or salt, acidifying the food (in the form of vinegar or lemon juice, see page 2, right column, first paragraph). Although Purdue does not discuss the brix value of a shelf-stable product, it is noted that adding sugar and salt would also affect the brix value (i.e. total dissolved solids) and therefore, a shelf-stable product having the recited pH and water activity would have a brix value near the claimed value. The brix value would have also been an obvious matter of taste and sweetness level, since Brix correlates with the amount of dissolved sugar in liquid solution. 
Therefore, since the combination is directed to a liquid food product, it would have been obvious to one of ordinary skill in the art to adjust the water activity, pH level, and Brix value through the addition of sugar, salt and acid to achieve a shelf-stable product having the desired level of sweetness.  
Regarding Claims 2 and 3, Jaworska further teaches wherein the edible foam is hydrophobic  (Page 1, subheading “Soy Lecithin”) which coats the inside of the air bubbles to stay as afar as possible from water. The parts that are hydrophobic is also construed to be non-polar since it does not mix with water. 
Regarding Claim 5, Ding further teaches wherein the lower layer comprises alcohol (gin, page 4). 
Regarding Claim 6, Ding is silent to the particular diameter of the wafer, however, since Ding is directed to a product that is similarly placed atop a drink, it would have been obvious to one of ordinary skill in the art to customize the diameter of the wafer based on design choice. Also, since Ding uses a conventional cocktail drink glassware, it is reasonable to expect that the wafer seen in the image of Page 1 is near 2.5 inches. 
Regarding Claim 7, Ding further teaches wherein the printed image comprises edible ink (“edible ink cartridges” page 4, first paragraph).
Regarding Claim 9, the claim is directed to an intended use of the claimed beverage. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Ding further teaches wherein the layer of foam floats on top of the lower layer of liquids in such a manner that a user may access the lower layer of liquid without displacing the intermediary layer of foam. That is, the user can use a straw to access the lower liquid without displacing the foam layer. 
Regarding Claim 12, Ding further teaches the step of printing the printed image on the edible wafer (“a printer and edible ink cartridges to print an illustration on rice paper”, page 4).
Regarding Claim 15, since Logsdon provides evidence that the foam layer formed by the soy lecithin can form a boundary at room temperature for at least one hour (“This can be done with the liquid at room temperature”, Page 1, first paragraph). That is, there is no indication that Logsdon removes the drink from room temperature. 

Claims 4, 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (The cocktail’s hottest garnishing trend is easier to achieve than you might believe, DRiNK) in view of Logsdon (How to Use a Whipping Siphon, hereon referred to as “Logsdon 2”). 
Regarding Claim 4, Ding is silent to wherein the layer of edible foam comprises between 0.28-0.32% xanthan gum. Logsdon 2 is relied on to teach known edible foam layers comprising Xanthan gum, which is noted as a “very common foam stabilizer” that provides light and frothy foam, or a denser foam in conjunction with other ingredients such as gelatin or agar. Logsdon 2 recommends 0.2% to 0.8% xanthan gum based on the desired density (Page 4). 
Therefore, since Ding uses an edible foam layer, it would have been obvious to one ordinary skill in the art to use foam stabilizers such as xanthan gum to achieve the desired foam properties. Additionally, it would have been obvious to one of ordinary skill in the art to combine equivalents known for the same purpose (see MPEP 2144.06). 
Regarding Claim 10, Ding is silent to using a whipping siphon. Logsdon 2 is further relied on to teach expelling the edible foam using a whipping siphon to impart many different effects such as infusing flavor and adjusting the foam density (page 1). Since Ding uses edible foams, it would have been obvious to one of ordinary skill in the art to use a whipping siphon to dispense the edible foam with the desired flavor infusion, or with foam stabilizers. 


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied in Claims 1, further in view of Pascall (US 2011/0151061). 
Regarding Claim 13, Ding is silent to wherein the placing step comprises peeling the edible wafer from a paper backing. Pascall is relied on to teach similar wafers comprising edible printed images and is configured to be place on top of beverages to display an image for an hour (see example 4, paragraph 53). The images are printed onto to soluble substrates that are placed on paper backings (paragraph 51 and 52 and claim 16). Since both Pascall and Ding are directed to sheets having an edible printed image, it would have been obvious to one of ordinary skill in the art to cast the wafer onto paper backings so that the printed image can be packaged and stored until use.

Response to Arguments
Applicant’s arguments in the response filed 4 Aug 2022 has been considered, but is found not persuasive in view of the new grounds of rejections. That is, the rejection relies on Jaworska to teach an edible foam layer comprising soy lecithin which is construed to be shelf-stable and forms a boundary between the liquid and the wafer for at least one hour. 
For these reasons, the arguments directed to Claims 4, 8, 10, 13 and 14 are also rendered moot. 

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        



/VIREN A THAKUR/Primary Examiner, Art Unit 1792